DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of  Species I, Figures 1A-1C in the reply filed on 7/27/2022 is acknowledged. Claims 4 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, there is no antecedent basis for “the fire resistant layer.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finn (US Patent 7047580) in view of Rothbard (US Patent 5327597) in view of Klancnik (US Patent 450991).
Regarding claim 1, Finn teaches a mattress, comprising, a mattress core (Figure 3; 22), a non-quilted crowned panel (Figure 3; 10) lying on the mattress core, the non-quilted crowned panel consisting of, a fabric layer (Figure 3; 25) including a top surface and a bottom surface; a filler layer (Figure 3; 40), the filler layer having a uniform thickness (Figure 3; the filler layer 40 has a uniform thickness at least in the center portion) and a backing layer (Figure 3; 30) underlying the filler layer; wherein the fabric layer, fire-resistant layer, filler layer, and backing layer (Figure 3; zippers 55 compressively join the layers, as shown, since they hold the layers down there is some compression) are compressively joined at respective edges such that the non-quilted crowned panel expands in height from the edge towards a center section of the panel (Figure 3; as shown), wherein the center section of the panel is free of stitching (Figure 1; as shown), and wherein the non-quilted mattress crown panel has a separate flange extending from the non-quilted crowned panel attached to side surfaces of the mattress core to secure the non-quilted mattress crown panel to the mattress core (Figure 4; 45). Finn does not specifically teach wherein edges of the panel have a height of about 0.25 inches to about 1.0 inch and the center portion of the panel has a height of about 1 inch to about 4 inches, a fire-resistant layer provided on a bottom surface of the fabric layer; the filler layer having a uniform thickness from 0.5 inches to 5 inches, wherein the filler layer comprises a viscoelastic foam having an indention load deflection of about 10 to 40 and a density of about 1.0 to 5.0 pounds per cubic foot, wherein the filler layer is disposed below the fire-resistant layer. Rothbard teaches wherein the filler layer comprises a foam having an indention load deflection of about 10 to 40 and a density of about 1.0 to 5.0 pounds per cubic foot (Column 3; lines 34-41). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the filler layer 40 material in Finn to be foam as in Rothbard in order to increase the comfort level of the user by providing additional cushioning, and because “other materials or fabrics besides cotton may be used for the surface layer 40” (Finn, Column 3; lines 25-27). Modifying the panel to be a height of 1-4 inches and the edges to be .25 inches to 1 inch as well as the filler layer to have a thickness of .5 inches to 5 inches is simply a change in size, and a change in the size of a prior art device is a design consideration within the ski Il of the art. In re Rose, 220 F. 2d 459, 105 USPQ237 (CCPA1955). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the panel to be the specific heights mentioned in order to create a topper with the appropriate cushioning to satisfy particular users, and increase user comfort. It would have been obvious to one of ordinary skill in the art to modify the filler layer to be viscoelastic foam in order to impart the beneficial characteristics of that material type into the mattress topper, such as firmness/softness levels and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Klancnik teaches a fire-resistant layer (Figure 4; 64) provided on a bottom surface of the fabric layer (Analagous to Figure 4; 62); wherein the filler layer is disposed below the fire-resistant layer (Figure 4; the fire resistant layer is directly below the fabric layer 62 and all other layers are below that). It would have been obvious to one of ordinary skill in the art to modify the cover of Finn to include a fire resistant layer as in Klancnik in order to enhance safety. 
Regarding claim 2, Finn teaches the filler layer in the center portion expands against and is restrained by the fabric layer (Figure 3; the filler layer 30 is held tight against and thus restrained by the fabric layer 25, by the zippers 55 as shown).
Regarding claim 7, Klancnik teaches the fire-resistant layer includes a material selected from the group consisting of a halogenated material, Kevlar®, a thermoplastic material, inorganic fire-retardant materials (Column 4; lines 49-68), organophosphorous materials, fire resistant balanced corespun yarn, a layer of fire retardant treated cotton, a layer of fire retardant treated polyurethane, and fire retardant treated paper. It would have been obvious to one of ordinary skill in the art to modify the cover of Finn to include a fire resistant layer as in Klancnik in order to enhance safety.
Regarding claim 8, Finn teaches a mattress, comprising, a mattress core (Figure 3; 22), a non-quilted crowned panel (Figure 3; 10) lying on the mattress core, the non-quilted crowned panel consisting of, a fabric layer (Figure 3; 25) including a top surface and a bottom surface; a filler layer (Figure 3; 40) having a uniform thickness (Figure 3; the filler layer 40 has a uniform thickness at least in the center portion)  and a backing layer (Figure 3; 30) underlying the filler layer; wherein the fabric layer, filler layer, and backing layer (Figure 3; zippers 55 compressively join the layers, as shown, since they hold the layers down there is some compression) are compressively joined at respective edges such that the non-quilted crowned panel expands in height from the edge towards a center section of the panel (Figure 3; as shown), wherein the center section of the panel is free of stitching (Figure 1; as shown), and wherein the non-quilted mattress crown panel has a separate flange extending from the non-quilted crowned panel attached to side surfaces of the mattress core to secure the non-quilted mattress crown panel to the mattress core (Figure 4; 45). Finn does not teach wherein edges of the panel have a height of about 0.25 inches to about 1.0 inch and the center portion of the panel has a height of about 1 inch to about 4 inches, the filler layer having a uniform thickness from 0.5 inches to 5 inches, wherein the filler layer comprises a viscoelastic foam having an indention load deflection of about 10 to 40 and a density of about 1.0 to 5.0 pounds per cubic foot, wherein the filler layer is disposed below the fire-resistant layer. Rothbard teaches wherein the filler layer comprises a foam having an indention load deflection of about 10 to 40 and a density of about 1.0 to 5.0 pounds per cubic foot (Column 3; lines 34-41). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the filler layer 40 material in Finn to be foam as in Rothbard in order to increase the comfort level of the user by providing additional cushioning, and because “other materials or fabrics besides cotton may be used for the surface layer 40” (Finn, Column 3; lines 25-27). Modifying the panel to be a height of 1-4 inches and the edges to be .25 inches to 1 inch as well as the filler layer to have a thickness of .5 inches to 5 inches is simply a change in size, and a change in the size of a prior art device is a design consideration within the ski Il of the art. In re Rose, 220 F. 2d 459, 105 USPQ237 (CCPA1955). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the panel to be the specific heights mentioned in order to create a topper with the appropriate cushioning to satisfy particular users, and increase user comfort. It would have been obvious to one of ordinary skill in the art to modify the filler layer to be viscoelastic foam in order to impart the beneficial characteristics of that material type into the mattress topper, such as firmness/softness levels and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Klancnik teaches a fire-resistant layer (Figure 4; 64) wherein the filler layer is disposed below the fire-resistant layer (Figure 4; the fire resistant layer is directly below the fabric layer 62 and all other layers are below that). It would have been obvious to one of ordinary skill in the art to modify the cover of Finn to include a fire resistant layer as in Klancnik in order to enhance safety.
Regarding claim 9, Finn teaches the filler layer in the center portion expands against and is restrained by the fabric layer (Figure 3; the filler layer 30 is held tight against and thus restrained by the fabric layer 25, by the zippers 55 as shown)
Claims 5-6 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finn (US Patent 7047580) in view of Rothbard (US Patent 5327597) in view of Klancnik (US Patent 450991) in view of Wilson (US Patent Application Publication 20080028528).
Regarding claim 5, Finn does not teach the filler layer includes a gel section to form a support zone. Wilson teaches the filler layer includes a gel section to form a support zone (Paragraph 4 describes including a gel coating on foam which forms a support zone). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of one of the zones of Rothbard to be a gel material as in Wilson because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA1960).
Regarding claim 6, Finn does not teach the support zone corresponds to a lumbar region. Wilson teaches the support zone corresponds to a lumbar region (Wilson teaches the gel applied over the entire surface of the support, all of which can be considered the support zone. When applied to Finn, this would include the lumbar region. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of one of the zones of Rothbard to be a gel material as in Wilson because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA1960).
Regarding claim 12, Finn does not teach the filler layer includes a gel section to form a support zone. Wilson teaches the filler layer includes a gel section to form a support zone (Paragraph 4 describes including a gel coating on foam which forms a support zone). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of one of the zones of Rothbard to be a gel material as in Wilson because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA1960).
Regarding claim 13, Finn does not teach the support zone corresponds to a lumbar region. Wilson teaches the support zone corresponds to a lumbar region (Wilson teaches the gel applied over the entire surface of the support, all of which can be considered the support zone. When applied to Finn, this would include the lumbar region. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of one of the zones of Rothbard to be a gel material as in Wilson because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA1960).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619